USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#: EAT
SOUTHERN DISTRICT OF NEW YORK DATE FILED: —® Wail2o
LI,
Plaintiff,
19-cv-04581 (ALC)
-against-

ORDER OF DISCONTINUANCE
THE BOYD LAW GROUP, PLLC ET AL,

Defendant.

 

 

ANDREW L. CARTER, JR., United States District Judge:

It having been reported to the Court that this case has been or will be settled, it is hereby
ORDERED that the above-captioned action is discontinued without costs and without prejudice to
restoring the action to this Court’s calendar if the application to restore the action is made within

‘

thirty days.

a (rode / (Lue -
Dated: January 21, 2020 oO—~

New York, New York

 

ANDREW L. CARTER, JR.
United States District Judge

 
